DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Additional Relevant Art
An updated searched was conducted in support of the instant office action yielded additional relevant art.  
WO 2017/143822 is additional art identified as a result of the updated search.  WO 2017/143822 teaches, in the Abstract,  (1) displaying usable functions of a selections page (2) parsing of user selection operation of the selection page to acquire usable functions and (3) generating configuration options corresponding to the selected usable functions.  
WO 2017/143822  may be used to better explain how primary reference Novack (US 2015/0089585) Fig 5B 514A and 514B are generated from user selections shown on Fig 5A.

2avadoc.pdf is additional art identified as a result of the updated search.  2avadoc.pdf includes a class definition of the Java class ServletRequest which is a superclass of Java class HpptServletRequest.  HpptServletRequest, therefore as shown in the 'Method Summary', includes method getAttribute(String name) which returns 'the value of the named attribute'. 
As such, applicant's embodiment found [0020]-[0022] of applicant specification describing parsing code to extract a parameter from an HttpServletRequest amounts to nothing more than processing/executing  Java code (i.e. well-known/ubiquitous software) to retrieve an attribute value from an object (e.g. an HttpServletRequest object). 

Response to Arguments
Applicant's argument found page 6 asserts that Novack does not disclose:  determining a pattern in the user modification and one or more modifications; and correlating the pattern to an identity of the user.

To the contrary:  In [0119], Novack discloses a user modification.  [0119] states: the authentication factor display 512 can be displayed at the user device 102 to allow a user to select a factor group wherein 'to select' corresponds to to modify the authentication template  and wherein the selected factor group corresponds to 'a user modification of the authentication template'.

In Figures 5B and 5C, Novack provides an embodiment wherein Fig 5B 514A is selected to be the selected factor group resulting in a screen shown on Fig5C 520 comprising Fig 5C 522, 524, and 526;  The selected factor group corresponding to the claimed  'user modification'.  As such Fig 5C 522 corresponding to a portion of the selected factor group includes the claimed  pattern;  The claimed pattern corresponds to 'Elephant, Giraffe, Kite'  which refers to an authentication prompt comprising a pattern of words, which the user must speak in response, to comply with voice authentication indicated by Fig 5C 522 'Tap Here and Say: Elephant, Giraffe, Kite'   .

Moreover, Novack Figures 5B, 5C, and 5D are directed to user authentication as evidenced in Fig 5D 512 'You have been authenticated.   More particularly, the user modification i.e. the selected factor group includes voice authentication (i.e. Fig 5C 522 ) referred in  [0125] as 'voiceprint identification'  which corresponds to the claimed 'correlating the pattern to an identity of the user'

Applicant's argument also includes an assertion that Novack does not disclose determining  'one or more modifications.   To the contrary, in Fig 5C 524 the user is prompted with 'Tap Here and Enter Your Password' wherein  in [0126] Novack discloses displaying a keyboard to allow entry of data (i.e. the password).  Therefore, Novack discloses determining  'one or more modifications'. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, and 11-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Novack (US 2015/0089585).





As to claim 1,   
Novack discloses a method comprising: 
receiving Fig 1 arrows between 114 and 112
computer code Fig 1 114 Authentication Data received by Server Computer 112
at a machine-learning algorithm, Fig 1
wherein compiling the computer code 
[0091]  in operation 306, the server computer can analyze authentication data 114 to 
determine the authentication score to be enforced for the transaction.  The score may be based in part upon 120, 122, and 126  see Fig 5 114 including 120, 122, and 126  
creates 
creation is based on the determined score which generates the content shown in Fig 5B 
and 5C	see [0059]
as evidence by  Fig 5B 514A, 514B, 516 and  Fig 5C 528  
in view of Fig 3 310 provides factor group data to the user device see also Fig 1
in further view of  [0092] server 112 can determine two or more groups of factors based upon 
the determined score see also  [0065-68] device 102 can generate a user interface for presenting factor groups (i.e. as per in Fig 5B and 5C)
a software unit; 
Fig 5B, 5C, and 5D
	          
parsing, Fig 5A 504x is transcribed  to the labels on 514A and 514B 
	In other words, Fig 5A 504A-H are used to generate the candidate factor groups, 
Fig 5B 514A and 514B

Applicant's specification does not include a special definition of the term parsing and will therefore be afforded the broadest reasonable interpretation in view of the specification which includes Novack's disclosure of  Figs 5A-Figs 5B. Applicant's specification uses the term parsing relating to identifying an authentication parameter from code 308 which may be based on an HttpServletRequest see [0022].  Those skilled in the art of Http and Java would understand that identification of  parameters in an HttpServletRequest object only requires invoking the getAttribute(name) method on the HttpServletRequest object indicating that the claimed term parsing amounts to nothing more than processing/executing Java code (i.e. well-known/ubiquitous software) to retrieve an attribute value from an object (e.g. HttpServletRequest object).  Therefore, the claimed parsing amounts to software execution used to access data. 
As such, Novack discloses [0108-0109] with respect to Fig 5A that setting 504A and 504B determines if the setting is allowed to be used as an authentication factor.
Moreover, in [0067] Novack discloses that factor group data 136 amounts to one or more groups of authentications factors.
Finally, in [120], Novack discloses that factor display 512 of Fig 5B can be generated based on factor group data 136.
In other words, factor display 512 of Fig 5B is generated based on authentication factors indicated by 504A-H selected on Fig 5A 502 which corresponds to the claimed  parsing the computer code to extract an authentication parameter because the claimed  authentication parameters shown Fig 5B 512, 514A are generated from selected authentication factors indicated by Fig 5A 504A-H set to the ON position.


Fig 1
the computer code Fig 1 114 
to extract an authenticating parameter; 
Fig 5B 514A
in view of [00119] factor display 512 of Fig 5B
in further view of [ 120], factor display 512 of Fig 5B can be generated based on factor 
group data 136

constructing, [0119] display 500B may be generated
by the machine-learning algorithm, Fig 1
an authentication template [0119] factor display 512 of Fig 5B
based on Fig 5B 512 includes Fig 5B 514A
the authenticating parameter; Fig 5B 514A

providing rendering of Fig 5B
the authentication template [00119] factor display 512 of Fig 5B
to a user; [0120] a user

receiving input [0119] to allow a user to select a factor group
from the user, [0120] a user
the input [0119] to allow a user to select a factor group
including a user modification  
[0119] to allow a user to select a factor group 
e.g. the selected factor group is selected when the user chooses Fig 5B 514A which then 
results in Fig 5C 522, 524, and 526
in further view of [0125] screen 520 can present an indication of a selected factor group
of the authentication template; [00119] factor display 512 of Fig 5B

creating an authentication microservice Fig 5C
based on Fig 5C 522, 524, and 526  are derived from Fig 5B 514A
the user modification [0119] to allow a user to select a factor group
and the authentication template; [00119] factor display 512 of Fig 5B

modifying Fig 5D 'You have been authenticated'
the machine-learning algorithm Fig 1
based on  Fig 5D is presented only after Fig 5C 522, 524, and 526 are satisfied
the user modification; [0119] to allow a user to select a factor group

and linking Fig 5B 516 Continue
the authentication microservice  Fig 5C
to the software unit Fig 5B, 5C, and 5D
to deploy  [0124] screen display 500C can be displayed
the authentication microservice  Fig 5C
within  Fig 5C is between Fig 5B  and 5D
the software unit, Fig 5B, 5C, and 5D
 
wherein the authentication microservice Fig 5C 
controls access Fig 5C 530
to at least a portion Fig 5D	
of the software unit. Fig 5B, 5C, and 5D

Fig 5C 522 'Elephant, Giraffe, Kite'  i.e. pattern of 3 words to be spoken 
in Fig 5C 522 'Elephant, Giraffe, Kite'   is part of the selected factor group Fig 5B 514A Voice
the user modification
[0119] to allow a user to select a factor group i.e. the selected factor group which, in the 
embodiment shown in Fig 5B and 5C,  is Fig 5B 514A which corresponds to 
Fig 5C 522, 524, and 526

and [[determine]] one more modification  Fig 5C 524 'Tap Here and Enter Your Password'

correlating [0125] the audio recording can be compared to a voice signature
the pattern Fig 5C 522 'Elephant, Giraffe, Kite'  i.e. pattern of 3 words to be spoken
to an identity [0125] voiceprint identification
of the user [0125] the user

As to claim 2,   
Novack discloses
the software unit. Fig 5B, 5C, and 5D 
	comprises
		a function 
[0100] operation 404 can include determining if data input 138 is 
accurate
		as a service [0100] in operation 404, the server computer can determine

As to claim 3,   
Novack discloses
the software unit Fig 5B, 5C, and 5D 
	comprises a virtual machine
		[0147] virtual keypad/keyboard
		in view of  [0126] screen 520 of 500C displays a keyboard
As to claim 4,   
Novack discloses
the authenticating parameter; Fig 5B 514A
	comprises
		at least one authentication mechanism Fig 5C 522, 524 and 526
		and at least one authenticating rule Fig 4 404 
			
As to claim 5,   
Novack discloses
	the authentication mechanism Fig 5C 522, 524 and 526
	comprises dual authentication 
		Fig 5C 520 requires 3 authentication factors which encompasses dual 
authentication

As to claim 6,   
Novack discloses
	the authentication template; [00119] factor display 512 of Fig 5B
	comprises a plurality of options  Fig 5B 514A and 514B
	
	and the user input  
[0119] to allow a user to select a factor group 
is indicative of a selection of one of the plurality of options.
selecting  Fig 5B 514A  produces  Fig 5C 522, 524 and 526 
whereas the non-selected option 514B is not included in Fig 5C.
see also  Fig 5B 512 'Please Select a Factor Combination from the Below Choices'



As to claim 8,   
Novack discloses a method comprising: 
receiving Fig 1 arrows between 114 and 112
code Fig 1 114 Authentication Data received by Server Computer 112
at a machine-learning algorithm, Fig 1
the code Fig 1 114 Authentication Data received by Server Computer 112
indicative of a software unit; Fig 5B, 5C, and 5D

parsing, the selections of  Fig 5A 504A-H are used to generate the candidate factor groups, 
Fig 5B 514A and 514B
by the machine-learning algorithm, Fig 1
the code Fig 1 114 Authentication Data received by Server Computer 112
to extract an authenticating parameter; 
Fig 5B 514A
in view of [00119] factor display 512 of Fig 5B
in further view of [ 120], factor display 512 of Fig 5B can be generated based on factor 
group data 136

constructing, [0119] display 500B may be generated
by the machine-learning algorithm, Fig 1
an authentication template [0119] factor display 512 of Fig 5B
based on Fig 5B 512 includes Fig 5B 514A
the authenticating parameter; Fig 5B 514A

providing the authentication template to a user; Fig 5B 512 is shown to the user as per Fig 5B

receiving a user input [0119] to allow a user to select a factor group
from the user [0120] a user
responsive to the authentication template,
 Fig 5B 512 'Please select a Factor Combination from the Below Choices'
wherein the user input [0119] to allow a user to select a factor group
comprises modifications; 
[0125] screen 520 can present an indication of a selected factor group
e.g. the selected factor group is selected when the user chooses Fig 5B 514A which then 
results in Fig 5C 522, 524, and 526
 
creating an authentication microservice Fig 5C
based on Fig 5C 522, 524, and 526  are derived from Fig 5B 514A
the authentication template; [00119] factor display 512 of Fig 5B
 
modifying Fig 5D 'You have been authenticated'
the machine-learning algorithm Fig 1
based on Fig 5D is presented only after Fig 5C 522, 524, and 526 are satisfied
the user input; [0119] to allow a user to select a factor group

and linking Fig 5B 516 Continue
the authentication microservice Fig 5C
to the software unit Fig 5B, 5C, and 5D
to deploy [0124] screen display 500C can be displayed
the authentication microservice Fig 5C
within Fig 5C is between Fig 5B  and 5D
the software unit. Fig 5B, 5C, and 5D




determine a pattern Fig 5C 522 'Elephant, Giraffe, Kite'  i.e. pattern of 3 words to be spoken 
in Fig 5C 522 'Elephant, Giraffe, Kite'   is part of the selected factor group Fig 5B 514A Voice
the modifications
[0125] screen 520 can present an indication of a selected factor group
e.g. the selected factor group is selected when the user chooses Fig 5B 514A which then 
results in Fig 5C 522, 524, and 526

and correlating [0125] the audio recording can be compared to a voice signature
the pattern Fig 5C 522 'Elephant, Giraffe, Kite'  i.e. pattern of 3 words to be spoken
to an identity [0125] voiceprint identification
of the user [0125] the user
or a purpose 
[0061] resource 130 may response to request 132 (i.e. from Fig 1 102)  by requesting 
authentication of the user device 102
of an associated software node Fig 1 102


As to claim 11,   
Novack discloses
the software node. Fig 1 102 User Device  in view of Fig 5B, 5C, and 5D 
	comprises
		a function 
[0100] operation 404 can include determining if data input 138 is 
accurate
		as a service [0100] in operation 404, the server computer can determine

As to claim 12,   
Novack discloses
the software node. Fig 1 102 User Device  in view of Fig 5B, 5C, and 5D 
	comprises
		a virtual machine
				[0147] virtual keypad/keyboard
				in view of  [0126] screen 520 of 500C displays a keyboard
 
As to claim 13,   
Novack discloses
	wherein the authentication microservice Fig 5C
	includes functionality Fig 5C 528
	to communicate  pressing Enter submits data to Fig 1 110 as shown in Fig 1 138 as dashed line
	to a second authentication microservice Fig 1 110
	associated with a second software node Fig 1 112

As to claim 14,   
Novack discloses
	wherein the second software node Fig 1 112
	is designed to transmit data Fig 1 136 communications message shown as dashed line
	with the software node Fig 1 102 User Device

Claim 15 does not require the claimed operations to be implemented only by the processor because effectuate is interpreted as 'to effect' or 'to participate in'.

As to claim 15,   
Novack discloses a system comprising:
	a processor;  Fig 7 702
	and a memory Fig 7 704
	storing instructions [0141] instructions
	that cause the processor to effectuate operations of a machine learning algorithm, Fig 1
	the operations comprising:
		 
receiving Fig 1 arrows between 114 and 112
code Fig 1 114 Authentication Data received by Server Computer 112
indicative of a software unit; 
Fig 5B, 5C, and 5D
	          
parsing, the selections of  Fig 5A 504A-H are used to generate the candidate factor groups, 
Fig 5B 514A and 514B
the code Fig 1 114 Authentication Data
to extract an authenticating parameter; 
Fig 5B 514A
in view of [00119] factor display 512 of Fig 5B
in further view of [ 120], factor display 512 of Fig 5B can be generated based on factor 
group data 136

constructing, [0119] display 500B may be generated
an authentication template [00119] factor display 512 of Fig 5B
based on Fig 5B 512 includes Fig 5B 514A
the authenticating parameter; Fig 5B 514A

providing the authentication template to a user; Fig 5B 512 is shown to the user as per Fig 5B

receiving a user input [0119] to allow a user to select a factor group
from the user [0120] a user
responsive to the authentication template,
 Fig 5B 512 'Please select a Factor Combination from the Below Choices'
wherein the user input [0119] to allow a user to select a factor group
comprises modifications; 
[0125] screen 520 can present an indication of a selected factor group
e.g. the selected factor group is selected when the user chooses Fig 5B 514A which then 
results in Fig 5C 522, 524, and 526

creating an authentication microservice Fig 5C
based on Fig 5C 522, 524, and 526  are derived from Fig 5B 514A
the authentication template; [00119] factor display 512 of Fig 5B

modifying Fig 5D 'You have been authenticated'
the machine-learning algorithm Fig 1
based on  Fig 5D is presented only after Fig 5C 522, 524, and 526 are satisfied
the user modification; [0119] to allow a user to select a factor group





 Fig 5B 516 Continue
the authentication microservice  Fig 5C
to the software unit Fig 5B, 5C, and 5D
to deploy  [0124] screen display 500C can be displayed
the authentication microservice  Fig 5C
within  Fig 5C is between Fig 5B  and 5D
the software unit, Fig 5B, 5C, and 5D
 
determine a pattern Fig 5C 522 'Elephant, Giraffe, Kite'  i.e. pattern of 3 words to be spoken 
in Fig 5C 522 'Elephant, Giraffe, Kite'   is part of the selected factor group Fig 5B 514A Voice
the modifications
[0125] screen 520 can present an indication of a selected factor group
e.g. the selected factor group is selected when the user chooses Fig 5B 514A which then 
results in Fig 5C 522, 524, and 526

and correlating [0125] the audio recording can be compared to a voice signature
the pattern Fig 5C 522 'Elephant, Giraffe, Kite'  i.e. pattern of 3 words to be spoken
to an identity [0125] voiceprint identification
of the user [0125] the user
or a purpose 
[0061] resource 130 may response to request 132 (i.e. from Fig 1 102)  by requesting 
authentication of the user device 102
of an associated software node Fig 1 102

Claim 16 does not require more than one instantiation of the software node.
As to claim 16,   
Novack discloses
	wherein each instantiation of the software node Fig 1 102
	comprises  see Fig 1
	a respective instantiation of the authentication microservice Fig 5C
	
As to claim 17,   
Novack discloses
the software node. Fig 1 102 User Device  in view of Fig 5B, 5C, and 5D 
	comprises
		a function 
[0100] operation 404 can include determining if data input 138 is 
accurate
		as a service [0100] in operation 404, the server computer can determine

As to claim 18,   
Novack discloses
the software node. Fig 1 102 User Device  in view of Fig 5B, 5C, and 5D 
	comprises
		a virtual machine
				[0147] virtual keypad/keyboard
				in view of  [0126] screen 520 of 500C displays a keyboard
As to claim 19,   
Novack discloses
	wherein the software node Fig 1 102 User Device
	is deployable
Fig 1 
wherein is shown  User Device 102 connected with Network 104
 shown within a cloud shape  i.e. the claimed Cloud Environment 
within a cloud environment Fig 1 Network 104
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Novack.

As to claim 7, Novack teaches all the subject matter pointed out in the above 102  rejection of parent claim 6. 

As to claim 7,   
Novack discloses
wherein modifying the machine-learning algorithm
 comprises 
weighting [0093] assigned strengths of the authentication factors
the selection 
Fig 5B 514A in view of [0119] to allow a user to select a factor 
selecting  Fig 5B 514A  produces  Fig 5C 522, 524 and 526 
whereas the non-selected option 514B is not included in Fig 5C.
see also  Fig 5B 512 'Please Select a Factor Combination from the 
Below Choices'
[[greater than]] 
a second option Fig 5B   514B
of the plurality of options Fig 5B 514A and 514B

	Novack does not specifically recite the limitation 
		weighting the selection greater than a second option of the plurality of options

However, before the effective filing date, it would have been obvious to a person having ordinary skill in the art that Novack teaches weighting the selection greater than a second option of the plurality of options

because  in [0099] Novack discloses that a factor group (i.e. Fig 5B 514A or 514B) may exceed a required 
authentication score which indicates that each of the factor groups may yield a different 
authentication score (e.g. one that meets and one that exceeds) thereby arriving at the claimed invention of weighting the selection greater than a second option of the plurality of options because if one group of factors exceeds the required score and one group of factors meets the required score, then it would be obvious that one set of factors had weights greater than the other.



Claims 9, 10 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Novack in view of  Ito et al (US 2015/0146246 hereinafter Ito)

As to claim 9, Novack teaches all the subject matter pointed out in the above 102  rejection of parent claim 8. 
As to claim 9,   
Novack discloses
the authentication microservice Fig 5C
the software unit Fig 5B, 5C, and 5D

	Novack does not disclose
the authentication microservice and the software unit are designed to be instantiated within a cloud environment
Ito teaches
		[0117] cloud service server transmits the data of the generated UI screen (HTML data) to the 
mobile terminal.  The mobile terminal performs rendering of the received HTML data.
therefore
	Novack as modified by Ito teaches
the authentication microservice and the software unit are designed to be instantiated within a 
cloud environment
because 
Before the effective filing date, it would have been obvious to a person having ordinary skill to combine the teachings of Ito with Novack in view of Novack's suggestions:
- in [0035] that user device 102 includes a web browser
- in [0134] a browser executes a web page provided by the  server, 
- Fig 5B indicates that Fig 5B, 5C, and 5D are executing in a browser,  
- and [0119] wherein  display 500B may be generated by application 108, but that is not 
        necessarily the case.  

As such one of ordinary skill in the art would understand that in view of Ito, Novack screen displays within Novack's browser are based on HTML generated (i.e. instantiated) by Novack server 112 (i.e. cloud environment)  




As to claim 10,   
Novack discloses
the authentication microservice Fig 5C
is adapted to communicate Fig 1 104
with an administrator of the [[cloud]] environment Fig 1 112 server 
	
Novack does not disclose
the authentication microservice is adapted to communicate with an administrator of the cloud environment

Ito teaches
		[0117] cloud service server transmits the data of the generated UI screen (HTML data) to the 
mobile terminal.  The mobile terminal performs rendering of the received HTML data.
therefore
	Novack as modified by Ito teaches
the authentication microservice is adapted to communicate with an administrator of the  cloud environment
because
Before the effective filing date, it would have been obvious to a person having ordinary skill to combine the teachings of Ito with Novack in view of Novack's suggestions:
- in [0035] that user device 102 includes a web browser
- in [0134] a browser executes a web page provided by the  server, 
- Fig 5B indicates that Fig 5B, 5C, and 5D are executing in a browser,  
- and [0119] wherein  display 500B may be generated by application 108, but that is not 
        necessarily the case.  

As such one of ordinary skill in the art would understand that in view of Ito, Novack screen displays within Novack's browser are based on HTML generated (i.e. instantiated) by Novack server 112 (i.e. cloud environment)  


As to claim 20, Novack teaches all the subject matter pointed out in the above 102  rejection of parent claim 19. 
As to claim 20,   
Novack discloses
the authentication microservice Fig 5C
is designed to communicate Fig 1 104
with an administrator of the [[cloud]] environment Fig 1 112 server 

	Novack does not disclose
the authentication microservice is designed to communicate with an administrator of the cloud environment
Ito teaches
		[0117] cloud service server transmits the data of the generated UI screen (HTML data) to the 
mobile terminal.  The mobile terminal performs rendering of the received HTML data.
therefore
	Novack as modified by Ito teaches
the authentication microservice is adapted to communicate with an administrator of the cloud environment
because
Before the effective filing date, it would have been obvious to a person having ordinary skill to combine the teachings of Ito with Novack in view of Novack's suggestions:
- in [0035] that user device 102 includes a web browser
- in [0134] a browser executes a web page provided by the  server, 
- Fig 5B indicates that Fig 5B, 5C, and 5D are executing in a browser,  
- and [0119] wherein  display 500B may be generated by application 108, but that is not 
        necessarily the case.  

As such one of ordinary skill in the art would understand that in view of Ito, Novack screen displays within Novack's browser are based on HTML generated (i.e. instantiated) by Novack server 112 (i.e. cloud environment)  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A MCCOY whose telephone number is (313)446-6520.  The examiner can normally be reached on M - F 10 - 6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571 272 2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A MCCOY/Examiner, Art Unit 2431